PICKETT, Circuit Judge
(dissenting).
The insurance policy in question here provides that “The Insured shall cooperate with the Company and, upon Company’s request, shall attend hearings and trials and shall assist in effecting settlements, securing and giving evidence, obtaining the attendance of witnesses and in the conduct of suits. * * * ” No claim is made that the insured failed to perform any of the requirements enumerated in the foregoing clause. Although the provisions of the policy do not prohibit the insured from accepting service in any jurisdiction, the trial court held that the insurance company was relieved of liability only because of the manner in which service of process was obtained in a jurisdiction in which the insured did not reside. Granting that the service of process in Missouri was collusive, I find nothing in the record which would sustain a finding that the insured’s conduct in arranging to be served in Missouri was a fraud upon the *685insurance company, that it violated any provisions of the policy, or that it was material or prejudicial in any way to the defense of the actions. There is no hint that the insured refused to cooperate in defending the actions. The insured did not know the injured parties, and the desire to have the eases tried in a jurisdiction other than that of his residence was personal. The same is true as to the action brought in a Kansas county adjoining the one in which the insured resided. Neither of these cases was tried, and the action is now pending in the county in which the insured resides, where the insurance company is free to present any available defense. So far as the record discloses, the insured has complied with the cooperation clause of the policy in this pending suit.
The causes of action were transitory in nature, and such actions could be maintained at any place where service could be obtained upon the insured. Elliott v. Johnston, 365 Mo. 881, 292 S.W.2d 589. This is true even though the defense is more costly and inconvenient. Bavuso v. Angwin, 166 Kan. 469, 201 P.2d 1057. If service upon the insured had been valid in a jurisdiction other than that of his residence, it would have been necessary for the insurance company to defend the actions. The Missouri Circuit Court held that service was had in Missouri as a result of a conspiracy between the attorney for the injured parties and the insured, which amounted to a fraud upon the Missouri courts. But, the Supreme Court of Missouri affirmed the decision not because of collusion or fraud upon the court, but upon the right to apply the doctrine of forum non conveniens in transitory actions without statutory authority. Elliott v. Johnston, supra [365 Mo. 881, 292 S.W.2d 592]. The court said: * * * “there was no fraud in its true meaning in the filing of the suits in Vernon County and the procurement of the service of process.” It was further stated that “The plaintiffs had existing claims against Johnston ‘under the law of another state’ and could therefore institute their actions in Missouri, providing they were able to obtain service of process upon the defendant. * * * <jt noj. a frau¿¡ 20 ¿¡0 what the law permits’, * * *.” The effect of the decision, I think, is that there was nothing wrong in bringing the actions and accepting service in Missouri. The court said: “So, there was appropriate venue and personal service of process and the Circuit Court of Vernon County had jurisdiction of the parties and the subject matter and consequently of the actions •x- * The case is now pending where the insurance company says it should have been brought in the first instance, with no showing that the activities in Missouri injured or prejudiced it in any way.
The trial court concluded as a matter of law, that the cooperation clause was violated when the insured conspired with the injured parties to subject himself to service of summons in Missouri and in Crawford County, Kansas, and by giving the insurance company’s representative false and misleading information in connection with the service.1 We held in State Farm Mutual Automobile Ins. Co. v. Koval, 10 Cir., 146 F.2d 118, 120, that “Under the weight of authority, to constitute a breach of a cooperation clause by the insured, there must be a lack of cooperation in some substantial and material respect that results in prejudice to the insurer; whether there has been such a breach is a question of fact; and such a breach is an affirmative defense, the burden of establishing which rests on the insurer.” See also State Farm Mut. Auto Ins. Co. v. Palmer, 9 Cir., 237 F.2d 887; Standard Accident Ins. Co. of Detroit, Mich., v. Winget, 9 Cir., 197 F.2d 97; 29 Am.Jur., Ins., § 789; Blashfield’s Cyclopedia of Automobile Law and Practice, Perm.Ed., Vol. 6, Part 2, § 4059, pp. 78-81. Considering the entire record, and all the possible results *686from the conduct of the insured, T am of the view that there is no substantial evidence' which shows that the insurance company has been prejudiced in any way: The case is now ready for trial in the county where apparently the' insurance company thinks it should be tried. Unless the insured fails to cooperate in the defense of that action, as required by the policy, there is no reason why the insurance company should be relieved of its obligation under the policy because the insured and the attorney for the injured parties colluded to have the action tried in another jurisdiction, which collusion had n'o effect upon the defense to the actions. The end result is that the insurance company got what it wanted. I would reverse the judgment.

. The so-called “pack of lies” of the insured related only to the reasons for agreeing to submit to service of process away from his residence. They had nothing to do with the defense to the actions.